Case: 21-30055     Document: 00516289795         Page: 1    Date Filed: 04/21/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 21, 2022
                                  No. 21-30055                         Lyle W. Cayce
                                                                            Clerk

   Lesley Ann Saketkoo, Medical Doctor, Master of
   Public Health,

                                                           Plaintiff—Appellant,

                                      versus

   Administrators of the Tulane Educational Fund,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-12578


   Before Stewart, Ho, and Engelhardt, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         In this employment discrimination suit, Dr. Lesley Ann Saketkoo
   challenges the district court’s summary judgment in favor of the
   Administrators of the Tulane Educational Fund (“the Administrators”).
   According to Dr. Saketkoo, the district court erred in dismissing her claims
Case: 21-30055         Document: 00516289795              Page: 2       Date Filed: 04/21/2022




                                          No. 21-30055


   for gender discrimination, 1 retaliation, and hostile work environment under
   Title VII of the Civil Rights Act of 1964 (“Title VII”). Because we identify
   no genuine material factual dispute as to her claims, we affirm.
               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
           In 2014, Dr. Saketkoo accepted a clinical appointment as an associate
   professor at Tulane’s School of Medicine (“the School”). Her one-year
   contract was continually renewed until 2019. She was initially hired into the
   School’s Allergy and Immunology Section and transferred to the Pulmonary
   Section in 2017. Prior to her transfer, Dr. Saketkoo’s supervisor was Dr.
   Laurianne Wild, Chief of the Allergy and Immunology Section. After her
   transfer, her supervisor was Dr. Joseph Lasky, Chief of the Pulmonary
   Section and a doctor with whom she had previously worked. According to
   Dr. Saketkoo, Dr. Lasky mistreated her throughout her time at the School,
   and the bulk of her claims arise from interactions with him.
           First, Dr. Saketkoo accuses Dr. Lasky of discriminatory treatment by
   failing to support her research as her supervisor. Specifically, she alleges that:
   (1) he excluded her from a research opportunity that she brought to him, only
   to assign a male physician to the principal investigator role; (2) he did not
   allow her to move a study forward when he allowed a male physician to move



           1
             As the district court observed, “[b]oth parties refer to this claim as a claim of
   ‘[g]ender [d]iscrimination’ rather than disparate treatment,” though that is the form of
   unlawful employment discrimination at issue. Int’l Bhd. of Teamsters v. United States,
   431 U.S. 324, 335 n.15 (1977) (“‘Disparate treatment’ . . . is the most easily understood
   type of discrimination. The employer simply treats some people less favorably than others
   because of their race, color, religion, sex, or national origin . . . Claims of disparate
   treatment may be distinguished from claims that stress ‘disparate impact.’ The latter
   involve employment practices that are facially neutral in their treatment of different groups
   but that in fact fall more harshly on one group than another and cannot be justified by
   business necessity.”).




                                                2
Case: 21-30055     Document: 00516289795           Page: 3   Date Filed: 04/21/2022




                                    No. 21-30055


   a study forward; and (3) he used funding from one of her research grants to
   support other personnel.
          Next, Dr. Saketkoo recounts several instances in which Dr. Lasky
   ridiculed her, such as when she suggested clinic changes, asked about
   compensation, and explained new research topics. She notes that Dr. Lasky
   called other women “very difficult to work with” and the “enemy.” She also
   claims that a female physician who she found crying after an interaction with
   Dr. Lasky confided in her that he “does this to strong women.”
          Finally, Dr. Saketkoo describes an incident in September 2018 where
   Dr. Lasky berated her for failing to disclose that she was teaching an
   undergraduate class. According to Dr. Saketkoo, she replied that she had
   already told him about it, and Dr. Lasky proceeded to demand that they
   discuss the matter further. She attests that she was so intimidated by his
   conduct that she ended the conversation and walked away. Following this
   incident, Dr. Saketkoo complained about Dr. Lasky and her toxic work
   environment to other doctors in her section and Tulane’s Office of
   Institutional Equity (“OIE”). She also complained to three superiors,
   including Dr. Wild.
          In February 2019, Dr. Saketkoo met with Dr. Lee Hamm, Dean of the
   School, and learned that her employment contract would not be renewed.
   Dean Hamm explained that the decision had been made because she was not
   earning enough to pay her salary. In this meeting, Dr. Saketkoo expressly
   raised concerns that Dr. Lasky had discriminated against her and other
   women on the basis of gender. Dean Hamm told her that the behavior would
   be investigated but this would not change the decision on her contract. The
   OIE subsequently began an investigation, and Dr. Saketkoo ceased to be an
   associate professor at the School that June.




                                         3
Case: 21-30055        Document: 00516289795             Page: 4      Date Filed: 04/21/2022




                                        No. 21-30055


           Meanwhile, Dr. Saketkoo alleges that sometime thereafter Dean
   Hamm told Dr. Nirav Patel not to hire her at the University Medical Center
   (“UMC”). In a September 2019 phone call that Dr. Saketkoo surreptitiously
   recorded, Dr. Patel told her, “if Dean Hamm comes and says Patel don’t hire
   this person, this person explicitly . . . by name . . . you know that’s a pretty
   clear directive.” According to Dr. Patel’s affidavit, he “remember[s] a con-
   versation with Dean Hamm in the summer of 2019” and “remember[s] . . .
   [he] made statements that implied that Dean Hamm told [him] not to hire
   Dr. Saketkoo.” However, “Dean Hamm did not at any time tell [him] not to
   hire Dr. Saketkoo, nor did [Dean Hamm] ever request that [Dr. Patel] not
   hire her.” Rather, “[Dr. Patel] made these statements because it would not
   be appropriate, nor was it necessary, for UMC to act contrary to the decisions
   of Tulane, one of [its] faculty practice partners.”
           Shortly after this phone call, Dr. Saketkoo filed suit in federal district
   court against the Administrators, the School, Dean Hamm, and Dr. Lasky,
   asserting claims under Title VII, the Equal Pay Act, and corresponding state
   law. She voluntarily dismissed her state law claims, and the School, Dean
   Hamm, and Dr. Lasky were dismissed as defendants by stipulation. In
   December 2020, the district court granted summary judgment in favor of the
   Administrators, holding that Dr. Saketkoo did not make a successful prima
   facie case of gender discrimination, retaliation, and hostile work
   environment. She now appeals the judgment as to her Title VII claims. 2
                               II. STANDARD OF REVIEW
           We review a district court’s grant of summary judgment de novo.
   Rogers v. Bromac Title Servs., L.L.C., 755 F.3d 347, 350 (5th Cir. 2014). “The


           2
           Dr. Saketkoo did not appeal the district court’s summary judgment in favor of the
   Administrators on her Equal Pay Act claim.




                                              4
Case: 21-30055      Document: 00516289795          Page: 5   Date Filed: 04/21/2022




                                    No. 21-30055


   court shall grant summary judgment if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.” FED. R. CIV. P. 56(a). “A fact is ‘material’ if its
   resolution in favor of one party might affect the outcome of the lawsuit under
   governing law.” Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th Cir.
   2000) (per curiam). “An issue is ‘genuine’ if the evidence is sufficient for a
   reasonable jury to return a verdict for the nonmoving party.” Id.
                                 III. DISCUSSION
          Dr. Saketkoo argues that the district court erroneously entered
   summary judgment in favor of the Administrators on her gender
   discrimination, retaliation, and hostile work environment claims. We discuss
   each in turn.
                             A. Gender Discrimination
          Under Title VII, it is unlawful to discriminate against an employee on
   the basis of sex. 42 U.S.C. § 2000e–2(a). In a disparate treatment case, an
   employee must establish that her employer had a discriminatory intent or
   motive for taking a job-related action. Ricci v. DeStefano, 557 U.S. 557, 577
   (2009). As direct evidence of discriminatory intent is rare, an employee ordi-
   narily proves her claim through circumstantial evidence. Scales v. Slater,
   181 F.3d 703, 709 (5th Cir. 1999). When an employee offers circumstantial
   evidence, we carry out the burden-shifting analysis introduced in McDonnell
   Douglas Corp. v. Green, 411 U.S. 792 (1973), which first requires the employee
   to establish a prima facie case of discrimination. Wallace v. Methodist Hosp.
   Sys., 271 F.3d 212, 219 (5th Cir. 2001).
          In McDonnell Douglas, the Supreme Court set out “an appropriate
   model for a prima facie case of racial discrimination.” Tex. Dep’t of Cmty.
   Affs. v. Burdine, 450 U.S. 248, 253 n.6 (1981). In doing so, it observed that
   “the prima facie proof required from respondent is not necessarily applicable




                                          5
Case: 21-30055         Document: 00516289795               Page: 6      Date Filed: 04/21/2022




                                          No. 21-30055


   in every respect to differing factual situations.” McDonnell Douglas, 411 U.S.
   at 802 n.13; see also Turner v. Kan. City S. Ry. Co., 675 F.3d 887, 892 (5th Cir.
   2012) (“The prima facie case is necessarily a flexible standard that must be
   adapted to the factual circumstances of the case.”). Although the ultimate
   question in every employment discrimination case involving a claim of dis-
   parate treatment is whether the plaintiff was the victim of intentional dis-
   crimination, Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 153
   (2000), the precise formulation for making a prima facie case can vary by cir-
   cuit and, more granularly, by protected class and adverse employment action.
           To establish a prima facie case of sex discrimination based on dispar-
   ate treatment in the Fifth Circuit, an employee generally must demonstrate
   that “(1) she is a member of a protected class; (2) she was qualified for the
   position she sought; (3) she suffered an adverse employment action; and
   (4) others similarly situated but outside the protected class were treated more
   favorably.” Alvarado v. Tex. Rangers, 492 F.3d 605, 611 (5th Cir. 2007). To
   satisfy the “similarly situated” prong, the employee carries out a comparator
   analysis. See Lee v. Kan. City S. Ry. Co., 574 F.3d 253 (5th Cir. 2009). 3 Under
   this analysis, the employee must establish that she was treated less favorably
   than a similarly situated employee outside of her protected class in nearly
   identical circumstances. See id. at 259–60 (citing McDonnell Douglas, 411 U.S.
   at 802). The similarly situated employee is known as a comparator. “A vari-
   ety of factors are considered when determining whether a comparator is



           3
             Lee sets out the requirements for conducting the comparator analysis. Although
   it does not affirmatively state that such an analysis is required to satisfy the fourth prong
   and make a prima facie case, our court has since interpreted Lee this way. See, e.g.,
   Alkhawaldeh v. Dow Chem. Co., 851 F.3d 422, 426 (5th Cir. 2017) (“The ‘similarly situated’
   prong requires a Title VII claimant to identify at least one coworker outside of his protected
   class who was treated more favorably ‘under nearly identical circumstances.’” (quoting
   Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009))).




                                                 6
Case: 21-30055         Document: 00516289795              Page: 7       Date Filed: 04/21/2022




                                          No. 21-30055


   similarly situated, including job responsibility, experience, and qualifica-
   tions.” Herster v. Bd. of Supervisors of La. State Univ., 887 F.3d 177, 185 (5th
   Cir. 2018). Moreover, we require an employee to show that the comparator’s
   conduct is “nearly identical,” not strictly identical. 4 Lee, 574 F.3d at 260
   n.25.
           On appeal, Dr. Saketkoo argues that the district court improperly re-
   quired her to demonstrate that her proffered comparators were strictly iden-
   tical. We disagree. The district court applied the correct standard, but Dr.
   Saketkoo failed to present evidence that any male physicians shared her re-
   search responsibilities, section assignments, historical performances, or
   other attributes that would render them similarly situated.
           At the School, each faculty member is required to earn her salary by
   generating revenue at least equal to it, and whether she can generate such
   revenue is an important factor in renewal decisions. Dr. Saketkoo emphasizes
   that there were several male physicians supervised by Dr. Lasky who were
   not earning enough to pay their salaries and that she was the only one whose
   contract was not renewed for this reason. 5 However, as she acknowledges, it




           4
             Compare Lee, 574 F.3d at 260, with Coleman v. Donahoe, 667 F.3d 835, 846 (7th
   Cir. 2012) (quoting Humphries v. CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2009) (“So
   long as the distinctions between the plaintiff and the proposed comparators are not ‘so
   significant that they render the comparison effectively useless,’ the similarly-situated
   requirement is satisfied.”)), and Lewis v. City of Union City, 918 F.3d 1213, 1218 (11th Cir.
   2019) (en banc) (rejecting the Seventh Circuit’s standard and holding that a plaintiff must
   demonstrate that she and her proffered comparators were “similarly situated in all material
   respects”).
           5
              She also argues that her “expected deficits” were less than those of male
   physicians in the Pulmonary Section. For instance, according to Dr. Saketkoo, one male
   physician had an expected deficit of $95,586 for 2017–18, whereas she had an expected
   deficit of $71,897.




                                                7
Case: 21-30055        Document: 00516289795             Page: 8      Date Filed: 04/21/2022




                                        No. 21-30055


   is common for physicians in the Department of Medicine to run deficits.6
   Moreover, many physicians run deficits in some years but not others,
   whereas Dr. Saketkoo ran a deficit every year of her employment at the
   School. The fact that male physicians under Dr. Lasky’s supervision were at
   some point expected to run a deficit is not sufficient to render their experi-
   ences nearly identical in the field of academic medicine—especially when, as
   the district court determined, “[Dr.] Saketkoo has offered the [c]ourt no ex-
   planation as to why these individuals, despite their disparate job titles and
   presumably different responsibilities, are appropriate comparators.”
           We therefore agree with the district court that the male physicians Dr.
   Saketkoo presented were not valid comparators for establishing a prima facie
   case, and she has not otherwise demonstrated that she was discriminated
   against because of her sex. See Rutherford v. Harris Cnty., 197 F.3d 173, 179
   (5th Cir. 1999); see also Dileo v. Ashcroft, 201 F. App’x 190, 191 (5th Cir. 2006)
   (per curiam) (holding that comparator evidence was insufficient to establish
   a prima facie case of sex discrimination and “[a]s [the plaintiff] did not pre-
   sent any other evidence sufficient to raise a genuine issue of material fact,
   summary judgment was proper”).
           Even if Dr. Saketkoo had established a prima facie case of sex discrim-
   ination, her claim would fail because she did not rebut the Administrators’
   legitimate, non-discriminatory reasons for declining to renew her contract. It
   is well-established that after an employee makes a prima facie case under the
   McDonnell Douglas framework, the burden of production shifts to the em-
   ployer to offer an alternative non-discriminatory explanation for the adverse
   employment action, at which point the employee must show that this



           6
           In support of this proposition, she cites the testimony of Department of Medicine
   Vice Chair, Dr. Vecihi Batuman.




                                              8
Case: 21-30055      Document: 00516289795             Page: 9   Date Filed: 04/21/2022




                                      No. 21-30055


   explanation is pretextual. See Lee, 574 F.3d at 259 (citing McDonnell Douglas,
   411 U.S. at 802). Notably, the burden of proof remains with the employee
   throughout. See id. at 259 n.13; St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,
   518 (1993) (quoting Burdine, 450 U.S. at 253 (“The ultimate burden of per-
   suading the trier of fact that the defendant intentionally discriminated against
   the plaintiff remains at all times with the plaintiff.”)).
          Here, Dr. Saketkoo failed to meet this burden. The Administrators
   explained that they have a policy of retaining physicians operating at deficits
   who are heavily involved in medical education and mission-critical practices,
   including several male physicians she identified as comparators. Further,
   they emphasized that “the sub-subspecialty of rheumatology that Dr.
   Saketkoo prefers to practice is not mission[-]critical to Tulane Medical
   School.” Although Dr. Saketkoo addressed the Administrators’ allegations
   of performance issues, attaching several declarations to contradict the
   suggestion that she was “disruptive,” she did not rebut the Administrators’
   contention that other physicians operating at deficits added value in ways that
   she did not. Thus, she did not demonstrate that the Administrators’ non-
   discriminatory reasons were pretextual.
          Accordingly, we affirm summary judgment in favor of the
   Administrators on Dr. Saketkoo’s gender discrimination claim.
                                     B. Retaliation
          “Title VII’s antiretaliation provision forbids employer actions that
   ‘discriminate against’ an employee (or job applicant) because he has
   ‘opposed’ a practice that Title VII forbids or has ‘made a charge, testified,
   assisted, or participated in’ a Title VII ‘investigation, proceeding, or
   hearing.’” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 59 (2006)
   (quoting 42 U.S.C. § 2000e–3(a)). “The allocation of the burden of proof in
   Title VII retaliation cases depends on the nature of the plaintiff’s evidence




                                           9
Case: 21-30055        Document: 00516289795           Page: 10   Date Filed: 04/21/2022




                                       No. 21-30055


   supporting the causation element.” Ackel v. Nat’l Commc’ns, Inc., 339 F.3d
   376, 385 (5th Cir. 2003) (quoting Fierros v. Tex. Dep’t of Health, 274 F.3d 187,
   191 (5th Cir. 2001)). “Where, as here, the plaintiff[] seek[s] to prove
   causation by circumstantial evidence, [she] carr[ies] the initial burden of
   establishing a prima facie case of retaliation,” and the retaliation claim is
   analyzed under a McDonnell Douglas burden-shifting framework. Id.; Wheat
   v. Fla. Par. Juv. Just. Comm’n, 811 F.3d 702, 705 (5th Cir. 2016).
             To establish a prima facie case of retaliation, an employee must show
   “(1) she engaged in a protected activity; (2) ‘she suffered an adverse
   employment action’; and (3) ‘a causal connection exists between the
   protected activity and the adverse employment action.’” Brown v. Wal-Mart
   Stores E., L.P., 969 F.3d 571, 577 (5th Cir. 2020) (quoting Byers v. Dall.
   Morning News, Inc., 209 F.3d 419, 427 (5th Cir. 2000)). “If the plaintiff
   establishes a prima facie case, then the employer has the burden of
   production to provide ‘a legitimate, non-discriminatory reason’ for the
   adverse employment action.” Id. (quoting Patrick v. Ridge, 394 F.3d 311, 315
   (5th Cir. 2004)). “If the employer meets this burden, then the plaintiff has
   the burden to prove that the proffered reason is pretextual.” Id. Again, the
   burden of persuasion remains with the employee throughout. See id.
        i.      Contract Non-Renewal
             On appeal, Dr. Saketkoo’s first allegation of retaliation relates to the
   Administrators’ decision not to renew her contract. She argues that they
   made this decision in retaliation for her complaining about Dr. Lasky’s dis-
   criminatory behavior. Yet nothing in the record supports the claim that she
   reported his behavior as discriminatory before the Administrators made the
   decision not to renew her contract. “In a claim of protected opposition, an
   employee must at least have referred to conduct that could plausibly be con-
   sidered discriminatory in intent or effect, thereby alerting the employer of its




                                            10
Case: 21-30055         Document: 00516289795           Page: 11   Date Filed: 04/21/2022




                                        No. 21-30055


   discriminatory practices.” Allen v. Envirogreen Landscape Pros., Inc., 721 F.
   App’x 322, 326 (5th Cir. 2017) (per curiam). A general allegation of hostility
   is not enough. Id.
              Although Dr. Saketkoo contacted the OIE after Dr. Lasky’s alleged
   outburst in September 2018, she did not file a report or otherwise communi-
   cate that she was being discriminated against based on her gender. Similarly,
   the record reflects that she described his behavior to her superiors as regret-
   tably harsh, not as potentially discriminatory. In her declaration, Dr. Saket-
   koo stated that she “reported [to Dr. Wild] what [Dr. Lasky] did and his con-
   tinuing abusive treatment.” Meanwhile, she told others that he was “out of
   control,” “not approachable,” and “untenable.” She did not, however, al-
   lege that she complained about experiencing gender-based discrimination
   sufficient to put the Administrators on notice. The first time Dr. Saketkoo
   notified the Administrators of Dr. Lasky’s potential discrimination was dur-
   ing her conversation with Dean Hamm in February 2019, after he had told
   her that her contract would not be renewed. Because there is no evidence that
   Dr. Saketkoo engaged in protected activity before this decision, she has failed
   to make a prima facie case of retaliation with respect to her contract non-
   renewal.
        ii.      Conversation Between Dean Hamm and Dr. Patel
              Dr. Saketkoo’s second allegation of retaliation relates to the conversa-
   tion in which Dean Hamm allegedly directed Dr. Patel not to hire her. She
   argues that the Administrators retaliated against her by sabotaging her at-
   tempt to secure employment at UMC. Both parties agree that Dr. Saketkoo’s
   comments during the February 2019 meeting and the OIE investigation that
   followed were protected activities. And reading the facts in the light most
   favorable to Dr. Saketkoo, the conversation between Dean Hamm and Dr.
   Patel was an adverse employment action. This leaves the question of whether




                                             11
Case: 21-30055       Document: 00516289795          Page: 12   Date Filed: 04/21/2022




                                     No. 21-30055


   there was a causal link between the two as required to make a prima facie case
   of retaliation.
          “At first glance, the ultimate issue in an unlawful retaliation case—
   whether the defendant discriminated against the plaintiff because the plain-
   tiff engaged in conduct protected by Title VII—seems identical to the third
   element of the plaintiff’s prima facie case—whether a causal link exists be-
   tween the adverse employment action and the protected activity.” Long v.
   Eastfield Coll., 88 F.3d 300, 305 n.4 (5th Cir. 1996) (emphases omitted).
   “However, the standards of proof applicable to these questions differ signif-
   icantly.” Id. “The ultimate determination in an unlawful retaliation case is
   whether the conduct protected by Title VII was a ‘but for’ cause of the ad-
   verse employment decision.” Id. “The standard for establishing the ‘causal
   link’ element of the plaintiff’s prima facie case is much less stringent.” Id.
          To demonstrate that a causal link exists between the protected activity
   and the adverse employment action at the prima facie stage, an employee can
   show close enough timing between her protected activity and the adverse em-
   ployment action. See Brown, 969 F.3d at 578. Alternatively, she can show
   “cat’s paw causation” if a person who has retaliatory animus uses a decision-
   maker to bring about an intended retaliatory action. See Gee v. Principi,
   289 F.3d 342, 346 (5th Cir. 2002). However, here the conversation between
   Dean Hamm and Dr. Patel was too far removed from the non-renewal




                                          12
Case: 21-30055        Document: 00516289795                Page: 13        Date Filed: 04/21/2022




                                           No. 21-30055


   meeting and the OIE investigation to establish a causal link through time
   alone. 7 And similarly, there is no evidence in the record that Dr. Lasky
   brought about the conversation between Dean Hamm and Dr. Patel as is nec-
   essary for establishing cat’s paw causation.
           But this court has also held that an employee can establish a causal link
   at the prima facie stage when evidence demonstrates that the adverse action
   was “based in part on knowledge of the employee’s protected activity.” Me-
   dina v. Ramsey Steel Co., 238 F.3d 674, 684 (5th Cir. 2001). In Medina, we
   decided that an employee whose manager terminated him and had knowledge
   about his protected activity met the causal link element of his prima facie case
   at the summary judgment stage because the evidence demonstrated that the
   manager’s knowledge was “not wholly unrelated to the termination.” Id.
   Here, as the district court acknowledged, Dean Hamm was aware of Dr.
   Saketkoo’s protected activity when he made the decision to speak about her
   to Dr. Patel. Construing the evidence in the light most favorable to Dr. Saket-
   koo, such knowledge was “not wholly unrelated” to the alleged direction not
   to hire her.
           However, even so, it is clear that she has not created a triable issue of
   fact as to “[t]he ultimate determination in an unlawful retaliation case,”
   “whether the conduct protected by Title VII was a ‘but for’ cause of the ad-
   verse employment decision.” Long, 88 F.3d at 305 n.4. Because the



           7
             As the district court explained, we have held that a two-and-a-half month gap is
   sufficient to show causation, see Garcia v. Pro. Cont. Servs., Inc., 938 F.3d 236, 243 (5th Cir.
   2019), and the Supreme Court has suggested that a three-month gap is insufficient. See
   Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001) (per curiam). Dr. Patel
   suggests that he spoke with Dean Hamm at some point after June 2019, and even if the
   conversation occurred on July 1, 2019, this is too far removed from the February 2019
   meeting and the March 2019 instigation of the OIE complaint for temporal proximity to
   establish a causal link.




                                                 13
Case: 21-30055       Document: 00516289795             Page: 14      Date Filed: 04/21/2022




                                        No. 21-30055


   Administrators have carried their burden of production, 8 this court turns to
   whether Dr. Saketkoo can prove her claim according to traditional principles
   of “but for” causation and carry her burden of demonstrating that their prof-
   fered non-discriminatory reason is pretextual. An employee can establish
   pretext in the context of retaliation “by showing that a discriminatory motive
   more likely motivated her employer’s decision.” Brown, 969 F.3d at 577
   (quoting Haire v. Bd. of Supervisors of La. State Univ. Agric. & Mech. Coll.,
   719 F.3d 356, 363 (5th Cir. 2013)). In order to survive a motion for summary
   judgment, the plaintiff must show a “conflict in substantial evidence” on this
   issue. Id. (quoting Musser v. Paul Quinn Coll., 944 F.3d 557, 561 (5th Cir.
   2019)). At this juncture, we consider “numerous factors, including the
   strength of the plaintiff’s prima facie case, the probative value of the proof
   that the employer’s explanation is false, and any other evidence that supports
   the employer’s case and that properly may be considered.” Id. (quoting Price
   v. Fed. Express Corp., 283 F.3d 715, 720 (5th Cir. 2002)).
           “[T]here will be cases where a plaintiff has [] established a prima fa-
   cie case . . . yet no rational factfinder could conclude that the action was dis-
   criminatory.” Id. Here, to survive a motion for summary judgment, Dr.
   Saketkoo must show a conflict in substantial evidence as to whether Dean
   Hamm would not have made retaliatory comments to Dr. Patel but for Dr.
   Saketkoo’s reporting of potentially discriminatory behavior and involvement
   in an OIE investigation. Yet Dr. Saketkoo only proffers the transcript of her



           8
             The Administrators disputed that the conversation between Dean Hamm and Dr.
   Patel constituted an adverse employment action, so they did not discuss additional non-
   discriminatory reasons in the context of this claim. However, the performance issues that
   the Administrators emphasized in their discussion of non-discriminatory reasons for
   gender discrimination evidently apply. “[E]ven an incorrect belief that an employee’s
   performance is inadequate constitutes a legitimate, non-discriminatory reason.” Little v.
   Republic Refin. Co., 924 F.2d 93, 97 (5th Cir. 1991).




                                              14
Case: 21-30055       Document: 00516289795           Page: 15     Date Filed: 04/21/2022




                                      No. 21-30055


   surreptitiously recorded telephone conversation with Dr. Patel. And this
   transcript is itself insufficient to create a conflict in substantial evidence as to
   whether “a discriminatory motive more likely motivated” Dean Hamm. Id.
            Dr. Saketkoo’s transcript tells us that Dr. Patel made statements im-
   plying Dean Hamm told him not to hire Dr. Saketkoo. There is no question
   that Dr. Patel made such statements. Indeed, in his affidavit, Dr. Patel ex-
   pressly acknowledges that he made statements implying Dean Hamm told
   him not to hire Dr. Saketkoo. But he also clarifies that “Dean Hamm did not
   at any time tell [him] not to hire Dr. Saketkoo” and that he made the state-
   ments of his own volition “because it would not be appropriate . . . for UMC
   to act contrary to the decisions of Tulane, one of [its] faculty practice part-
   ners[,]” by hiring a physician whose employment contract the School did not
   renew.
            Crucially, Dr. Saketkoo does not allege that Dr. Patel lied in his affi-
   davit about what Dean Hamm told him in their summer 2019 conversation.
   If she had made this allegation, reading the evidence in the light most favor-
   able to Dr. Saketkoo, she would be correct that “[Dr.] Patel’s own words”
   would “clearly raise a disputed issue of material fact” as to what was said and
   whether a discriminatory motive more likely motivated Dean Hamm. How-
   ever, Dr. Saketkoo instead alleges that the affidavit demonstrates “what [Dr.
   Patel] told [her] on the September[] 2019 call was not true.” And this is nei-
   ther disputed nor material. Dr. Patel acknowledges that he mischaracterized
   his conversation with Dean Hamm on the phone with Dr. Saketkoo. That Dr.
   Patel mischaracterized their conversation cannot confer a discriminatory mo-
   tive on Dean Hamm, let alone support the proposition that Dean Hamm
   would not have made retaliatory comments but for Dr. Saketkoo’s actions.
            Although this court has previously held that a “combination of suspi-
   cious timing with other significant evidence of pretext can be sufficient to




                                           15
Case: 21-30055     Document: 00516289795           Page: 16   Date Filed: 04/21/2022




                                    No. 21-30055


   survive summary judgment in a Title VII retaliation action,” Shackelford v.
   Deloitte & Touche, LLP, 190 F.3d 398, 409 (5th Cir. 1999), Dr. Saketkoo has
   failed to produce the significant evidence of pretext necessary for survival.
   We conclude that a reasonable jury could not establish that her protected
   conduct was the “but for” cause of the alleged adverse employment action
   based on the record before us.
          We therefore affirm summary judgment in favor of the Administrators
   on Dr. Saketkoo’s retaliation claim.
                           C. Hostile Work Environment
          “A claim of ‘hostile environment’ sex discrimination is actionable un-
   der Title VII.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 73 (1986). An
   employee who brings a hostile work environment claim must show that
   (1) she belongs to a protected class; (2) she was subjected to harassment;
   (3) the harassment was based on sex; (4) the harassment affected a term, con-
   dition, or privilege of employment; and (5) the employer knew or should have
   known of the harassment and failed to take remedial action. Septimus v. Univ.
   of Hous., 399 F.3d 601, 611 (5th Cir. 2005).
          To affect a term, condition, or privilege of employment, the harass-
   ment must be sufficiently severe or pervasive to alter the conditions of em-
   ployment and create an abusive work environment. Aryain v. Wal-Mart Stores
   Tex. LP, 534 F.3d 473, 479 (5th Cir. 2008). “Whether an environment is hos-
   tile or abusive depends on a totality of circumstances, focusing on factors
   such as the frequency of the conduct, the severity of the conduct, the degree
   to which the conduct is physically threatening or humiliating, and the degree
   to which the conduct unreasonably interferes with an employee’s work per-
   formance.” Weller v. Citation Oil & Gas Corp., 84 F.3d 191, 194 (5th Cir.
   1996). “[I]solated incidents (unless extremely serious) will not amount to
   discriminatory changes in the terms and conditions of employment.” Butler




                                          16
Case: 21-30055        Document: 00516289795               Page: 17        Date Filed: 04/21/2022




                                           No. 21-30055


   v. Ysleta Indep. Sch. Dist., 161 F.3d 263, 269 n.3 (5th Cir. 1998) (quoting Fa-
   ragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)).
           On appeal, Dr. Saketkoo argues that Dr. Lasky’s history of demeaning
   conduct at the School evidences a hostile work environment and that genuine
   material facts remain in dispute. We disagree. Although she presented evi-
   dence that Dr. Lasky demeaned her, the district court correctly noted that
   the incidents described were insufficiently severe or pervasive to sustain her
   hostile work environment claim.
           Dr. Saketkoo points our attention to sporadic and abrasive conduct
   over the course of four years. This includes when Dr. Lasky (1) cut her off
   and told her it was “not her place” to discuss the needs of the clinic;
   (2) flailed his arms and yelled “I’m sick of this!” when she inquired about
   the use of funds; (3) hovered over her and shouted “I already told you what
   it was!” while documenting heart catheterization results; (4) mockingly
   asked her if she had “danced away scleroderma,” upon which he interrupted,
   “We don’t need you thinking! We need you working.”; and (5) chastised her
   for teaching an undergraduate class, telling her to “[s]top it now!” However,
   we have routinely held that similarly sporadic and abrasive conduct is neither
   severe nor pervasive. 9 And the fact that other women at the School may have
   experienced severe or pervasive treatment does not save Dr. Saketkoo’s


           9
               See Kumar v. Shinseki, 495 F. App’x 541, 543 (5th Cir. 2012) (per curiam)
   (affirming summary judgment rejecting a hostile work environment claim when “alleged
   hostility occurred sporadically over a 27-month period”); Williams v. U.S. Dep’t of Navy,
   149 F. App’x 264, 268 (5th Cir. 2005) (per curiam) (affirming summary judgment rejecting
   a hostile work environment claim involving an alleged harasser “yelling and displaying
   anger toward [plaintiff] over fax machine toner”); see also Pennington v. Tex. Dep’t of Fam.
   & Protective Servs., No. A-09-CA-287-SS, 2010 WL 11519268, at *10 (W.D. Tex. Nov. 23,
   2010), aff’d, 469 F. App’x 332 (5th Cir. 2012) (holding plaintiff failed to establish a hostile
   work environment where the employer was “always hostile [and] threatening,” screamed
   at plaintiff, and violated plaintiff’s space by slamming files and doors).




                                                 17
Case: 21-30055     Document: 00516289795            Page: 18   Date Filed: 04/21/2022




                                     No. 21-30055


   claim. See Septimus, 399 F.3d at 612 (observing that alleged harassment a
   plaintiff did not personally experience was inadequate to render her alleged
   harassment severe or pervasive).
          Finally, even if we assume that Dr. Lasky’s treatment of Dr. Saketkoo
   was severe enough to constitute harassment, her claim still fails. Although
   she presented evidence of his tendency to degrade her, Dr. Saketkoo did not
   demonstrate that his actions were based on her gender. The record shows
   that Dr. Lasky treated male physicians in a similarly abrasive manner and that
   they also complained about his behavior. The consistency of Dr. Lasky’s
   workplace demeanor is lamentable, but that circumstance does not supplant
   a plaintiff’s burden to satisfy each element of a Title VII cause of action.
          Accordingly, we affirm summary judgment in favor of the Adminis-
   trators on Dr. Saketkoo’s hostile work environment claim.
                                 IV. CONCLUSION
          For the aforementioned reasons, the judgment of the district court is
   AFFIRMED.




                                          18